DETAILED ACTION
Response to Arguments
Applicant’s arguments, see page 11, filed 05/06/2021, with respect to 35 USC 103 rejections of claims 1, 2, 4-14, and 16-20 have been fully considered and are persuasive in light of the amendments filed 05/06/2021.  The 35 USC 103 rejections of claims 1, 2, 4-14, and 16-20 have been withdrawn. 
Allowable Subject Matter
Claims 1, 2, 4-14, and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of structure present in claims 1 and 10 was not found in the prior art of record. In particular, the limitation “the portion of the retainer adjacent the opening of the groove comprises a first boss and a second boss” in combination with the other structure present in claim 1 was not found in the prior art of record. Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of claim 1 or 10 may be set forth or maintained.
	Regarding claim 1, US1599971 to Melsom (“Melsom”) teaches “an adjustable support comprising: an outer tubular bar comprising a first end, a second end, and a slot between the first and second ends of the outer tubular bar; an inner bar slidably coupled with the outer tubular bar, the inner bar comprising a first end, a second end, and a first cut between the first and second ends of the inner bar, wherein the first end of the inner bar is inserted into the outer tubular bar through the second end of the outer tubular bar; a locking/unlocking mechanism comprising: a retainer comprising a first side wall, a second side wall and a groove formed between the first and second side walls with an opening to receive the outer tubular bar, wherein a portion of the retainer adjacent the opening of the groove is aligned with the slot of the outer tubular bar; an elastic member disposed at a bottom of the groove of the retainer, the elastic member abutting the outer tubular bar to push the outer tubular bar away from the retainer; and a fastener fixedly coupled with the portion of the retainer adjacent the opening of the groove, wherein a stem portion of the fastener is disposed at the slot of the outer tubular bar and crosses the outer tubular bar such that when the first cut of the inner bar aligns with the slot of the outer tubular bar, the stem portion of the fastener seats at the first cut of the inner bar and the slot of the outer tubular bar, thereby restricting the inner bar and the outer tubular bar from moving with respect to each other.”  Melsom does not teach “the portion of the retainer adjacent the opening of the groove comprises a first boss and a second boss, the first boss disposed at the first side wall and protruded outwardly from an exterior surface of the first side wall and the second boss disposed at the second side wall and protruded outwardly from an exterior surface of the second side wall, wherein a first end portion of the fastener is coupled with the first boss at the first side wall of the retainer and a second end portion of the fastener is coupled with the second boss at the second side wall of the retainer, and wherein the first boss enhances connection between the first end portion of the fastener and the first side wall of the retainer and the second boss enhances connection between the second end portion of the fastener and the second side wall of the retainer.”  
	Regarding claim 10, US20160157620 to Oh (“Oh”) teaches “a bedstead comprising: a bed frame; a leg assembly pivotally connected with the bed frame; and one or more adjustable supports, each comprising: an outer tubular bar comprising a first end, a second end, and a slot between the first and second ends of the outer tubular bar; an inner bar slidably coupled with the outer tubular bar, the inner bar comprising a first end, a second end, and a first cut between the first and second ends of the inner bar, wherein the first end of the inner bar is inserted into the outer tubular bar through the second end of the outer tubular bar; and of the first end of the outer tubular bar and the second end of the inner bar, one is pivotally connected with the bed frame, and the other is pivotally connected with the leg assembly.”  Oh does not teach “a locking/unlocking mechanism comprising:  Reply to Non-Final Office Action mailed March 3, 2021a retainer comprising a first side wall, a second side wall and a groove formed between the first and second side walls with an opening to receive the outer tubular bar, wherein a portion of the retainer adjacent the opening of the groove is aligned with the slot of the outer tubular bar; an elastic member disposed at a bottom of the groove of the retainer, the elastic member abutting the outer tubular bar to push the outer tubular bar away from the retainer; and a fastener fixedly coupled with the portion of the retainer adjacent the opening of the groove, wherein a stem portion of the fastener is disposed at the slot of the outer tubular bar and crosses the outer tubular bar such that when the first cut of the inner bar aligns with the slot of the outer tubular bar, the stem portion of the fastener seats at the first cut of the inner bar and the slot of the outer tubular bar, thereby restricting the inner bar and the outer tubular bar from moving with respect to each other and accordingly restricting the leg assembly and the bed frame from rotating with respect to each other, the portion of the retainer adjacent the opening of the groove comprises a first boss and a second boss, the first boss disposed at the first side wall and protruded outwardly from an exterior surface of the first side wall and the second boss disposed at the second side wall and protruded outwardly from an exterior surface of the second side wall, wherein a first end portion of the fastener is coupled with the first boss at the first side wall of the retainer and a second end DB2/ 40838757.1Page 8 of 13Application No.: 15/946,542portion of the fastener is coupled with the second boss at the second side wall of the retainer, and wherein the first boss enhances connection between the first end portion of the fastener and the first side wall of the retainer and the second boss enhances connection between the second end portion of the fastener and the second side wall of the retainer.”  Melsom teaches “a locking/unlocking mechanism comprising: a retainer comprising a first side wall, a second side wall and a groove formed between the first and second side walls with an opening to receive the outer tubular bar, wherein a portion of the retainer adjacent the opening of the groove is aligned with the slot of the outer tubular bar; an elastic member disposed at a bottom of the groove of the retainer, the elastic member abutting the outer tubular bar to push the outer tubular bar away from the retainer; and a fastener fixedly coupled with the portion of the retainer adjacent the opening of the groove, wherein a stem portion of the fastener is disposed at the slot of the outer tubular bar and crosses the outer tubular bar such that when the first cut of the inner bar aligns with the slot of the outer tubular bar, the stem portion of the fastener seats at the first cut of the inner bar and the slot of the outer tubular bar, thereby restricting the inner bar and the outer tubular bar from moving with respect to each other and accordingly restricting the leg assembly and the bed frame from rotating with respect to each other.” Melsom does not teach “the portion of the retainer adjacent the opening of the groove comprises a first boss and a second boss, the first boss disposed at the first side wall and protruded outwardly from an exterior surface of the first side wall and the second boss disposed at the second side wall and protruded outwardly from an exterior surface of the second side wall, wherein a first end portion of the fastener is coupled with the first boss at the first side wall of the retainer and a second end DB2/ 40838757.1Page 8 of 13Application No.: 15/946,542portion of the fastener is coupled with the second boss at the second side wall of the retainer, and wherein the first boss enhances connection between the first end portion of the fastener and the first side wall of the retainer and the second boss enhances connection between the second end portion of the fastener and the second side wall of the retainer.”
	Subsequent Applicant’s amendments, Examiner reconsidered these references and conducted an updated, thorough search of the body of prior art. However, Examiner found no single disclosure previously relied upon or subsequently discovered, that taught “every element required by the claims under its broadest reasonable interpretation” [MPEP § 2131] to make a 35 USC § 102 rejection. Furthermore, although the available prior art teaches some of the individual elements of the recited claims, Examiner did not find every element taught by the art discovered, much less find it obvious to combine what elements were taught [MPEP § 2142] to make a 35 USC § 103 rejection.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T COBLE whose telephone number is (303)297-4502.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.T.C./Examiner, Art Unit 3673                                                                                                                                                                                                        
/ERIC J KURILLA/Primary Examiner, Art Unit 3619